Opinion filed June 21, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00341-CR
                                         __________

                              JONEE MEG MILLER, Appellant
                                         V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 32nd District Court
                                      Nolan County, Texas
                                  Trial Court Cause No. 10999



                              MEMORANDUM               OPINION
       Jonee Meg Miller pleaded guilty in July 2010 to possession of a controlled substance.
The trial court deferred a finding of guilt, placed her on deferred adjudication community super-
vision for a term of three years, and assessed a $1,500 fine. In May 2011, the State filed a
motion to proceed with an adjudication of guilt, alleging multiple violations of the terms and
conditions of community supervision. The trial court heard the motion to proceed on
November 21, 2011.     Appellant pleaded “true” to several of the alleged violations.      Upon
receiving evidence, the trial court found approximately ten alleged violations to be true,
adjudicated appellant guilty of the charged offense, and assessed her punishment at confinement
in the State Jail Division of the Texas Department of Criminal Justice for a term of twenty
months and a fine of $1,500. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of her right to review the
record and file a response to counsel’s brief. A response has not been filed.1 Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders and Schulman, we have independently re-
viewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409. In this regard, a plea of true standing alone is sufficient to
support a trial court’s decision to revoke community supervision and proceed with an
adjudication of guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).
       We note that counsel has the responsibility to advise appellant that she may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant
on appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that she may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
        The motion to withdraw is granted, and the appeal is dismissed.


                                                                                           PER CURIAM
June 21, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




       1
        By letter, this court granted appellant thirty days in which to exercise her right to file a response to counsel’s brief.

                                                                2